Citation Nr: 0813073	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a neck condition.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which in part denied service connection for a neck 
condition.


FINDINGS OF FACT

1.  By a March 2006 rating decision, the RO granted service 
connection for arthritis of the cervical spine with an 
evaluation of 10 percent effective January 31, 2005.

2.  The issue of entitlement to service connection for a neck 
condition was rendered moot by the RO's grant of service 
connection for arthritis of the cervical spine.


CONCLUSION OF LAW

As the benefit sought on appeal, service connection for a 
neck condition, has been granted by the RO, there remains no 
justiciable case or controversy as to the issue of 
entitlement to service connection for a neck condition before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West Supp. 2007); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.

Here, the RO transferred the case to the Board in February 
2006.  At that time, he had perfected an appeal of the RO's 
denial of his claim of service connection for a neck 
disability.  Following the transfer, however, in March 2006, 
the RO granted service connection for arthritis of the 
cervical spine and assigned an initial 10 percent rating, 
effective January 31, 2005.  Thus, as service connection for 
a neck condition diagnosed as arthritis of the cervical spine 
has been granted, no justiciable case or controversy 
regarding the issue of entitlement to service connection for 
a neck condition remains.  There is no remaining allegation 
of error of fact or law in the determination denying service 
connection with respect to this claim.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2007).  As such, the Board is without jurisdiction to review 
the appeal with respect to this issue, and the issue of 
entitlement to service connection for a neck condition is 
dismissed without prejudice.


ORDER

The issue of entitlement to service connection for a neck 
condition is dismissed.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


